SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
951
CAF 11-00118
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND MARTOCHE, JJ.


IN THE MATTER OF TIOSHA J., TAMARI J.,
AND KAMARI J.
------------------------------------------        MEMORANDUM AND ORDER
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;

THOMAS J., RESPONDENT-APPELLANT.


EVELYNE A. O’SULLIVAN, EAST AMHERST, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Erie County (Patricia
A. Maxwell, J.), entered December 21, 2010 in a proceeding pursuant to
Social Services Law § 384-b. The order terminated the parental rights
of respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent father appeals from an order that, inter
alia, terminated his parental rights with respect to his three
children on the ground of permanent neglect. We previously affirmed
the order with respect to the children’s mother (Matter of Tiosha J.,
96 AD3d 1498), and we likewise affirm the order with respect to the
father. Although the father completed parenting classes, one anger
management class and substance abuse and mental health evaluations, he
failed to attend a second anger management program following his
arrest in connection with a domestic violence incident wherein he
allegedly assaulted the mother and damaged the interior of her home.
He also failed to cooperate with petitioner’s employees when they
attempted to gain access to his home, the condition of which was the
basis of the removal of the oldest child, and he refused to verify his
income (see id.). Thus, we conclude that the father did not
adequately address the issues that caused the removal of the children
(see id.; Matter of Rachel N., 70 AD3d 1374, 1374, lv denied 15 NY3d
708). We note that, during the five years in which the children were
in foster care prior to the entry of the order of disposition, the
father had only supervised visitation with the children, two of whom
had never been in the parents’ care and one of whom had been in the
parents’ care for only 10 months. We therefore conclude that the
court properly determined that it was in the best interests of the
                                 -2-                           951
                                                         CAF 11-00118

children to terminate the father’s parental rights.




Entered:   September 28, 2012                   Frances E. Cafarell
                                                Clerk of the Court